Citation Nr: 0902266	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-11 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a 
bilateral foot disorder manifested by recurrent vesicular 
eruptions.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a right 
foot disorder manifested by joint pain.

3.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant, L. G.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Since that time, the veteran's claims 
file was transferred to the RO in Reno, Nevada.  

The veteran was afforded a Decision Review Officer (DRO) 
hearing in December 2006.  The veteran also testified before 
the undersigned during a February 2008 Board hearing.  Copies 
of both transcripts have been associated with the record.

The issues of entitlement to service connection for a 
bilateral foot disorder manifested by recurrent vesicular 
eruptions and a right foot disorder manifested by joint pain 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.






FINDINGS OF FACT

1.  In an April 1997 decision, the RO denied service 
connection for a bilateral foot disorder manifested by 
recurrent vesicular eruptions and a right foot disorder 
manifested by joint pain.  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's April 1997 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claims for service connection for a 
bilateral foot disorder manifested by recurrent vesicular 
eruptions and a right foot disorder manifested by joint pain, 
and therefore raises a reasonable possibility of 
substantiating those claims.

3.  The veteran's service-connected PTSD is currently 
manifested by occupational and social impairment with reduced 
reliability and productivity; however, the veteran's PTSD is 
not manifested by occupational and social impairment, with 
deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The RO's April 1997 rating decision that denied service 
connection for a bilateral foot disorder manifested by 
recurrent vesicular eruptions and service connection for a 
right foot disorder manifested by joint pain is final.  38 
U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008).

2.  New and material evidence has been received since the 
RO's April 1997 rating decision; thus, the claim for service 
connection for a bilateral foot disorder, manifested by 
recurrent vesicular eruptions, is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 3.156 
(2008).


3.  New and material evidence has been received since the 
RO's April 1997 rating decision; thus, the claim for service 
connection for a right foot disorder, manifested by joint 
pain, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008), 38 C.F.R. § 3.156 (2008).

4.  The criteria for a disability rating of 50 percent for 
PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3. 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claims arise from the denial of applications to 
reopen claims for service connection for a skin disorder of 
the bilateral feet and joint pain of the right foot, as well 
as a claim for a rating in excess of 30 percent for PTSD.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) addressed 
directives consistent with the VCAA with regard to new and 
material evidence.  The Board notes that the November 2005 
letter fully addressed the Court's Kent directives.  Further, 
as the veteran's new and material evidence claims are being 
granted to the extent that they are reopened, any 
deficiencies with regard to VCAA for those claims are 
harmless and non-prejudicial.  

A letter dated in November 2005 satisfied the duty to notify 
provisions with regard to the veteran's increased rating 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes that  
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the aforementioned notice 
letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board notes that the elements in the recent holding in 
Vazquez-Flores have either been met or that any error is not 
prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

The RO sent the veteran a November 2005 letter, which 
requested that the veteran provide evidence describing how 
his PTSD had worsened.  In addition, the veteran was 
questioned about the effect that the PTSD had on his 
employment and daily life during the course of the October 
2007 VA examination, as well as during prior VA examinations, 
performed in association with this claim.  The Board finds 
that the notice given, the questions directly asked and the 
responses provided by the veteran during those interviews 
show that he knew that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life.  As the Board finds veteran had 
actual knowledge of the requirement, any failure to provide 
him with adequate notice is not prejudicial.  See Sanders, 
supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores, supra.  

As to the second element, the Board notes that the veteran is 
service connected for PTSD.  As will be discussed below, the 
veteran's PTSD is rated under Diagnostic Code 9411.  These is 
the only Diagnostic Code to rate these disability and it is 
not cross referenced to any other Codes for the purposes of 
evaluation.  See id.  Furthermore, there is no single 
measurement or test that is required to establish a higher 
rating for any claimed disability.  On the contrary, 
entitlement to a higher disability rating would be satisfied 
by evidence demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life.  See 
id.  The Board finds that no more specific notice is required 
of VA and that any error in not providing the rating criteria 
is harmless.  See Vazquez-Flores.  

As to the third element, the Board notes that the veteran was 
provided such notice in a March 2006 letter.  The Board finds 
that the third element of Vazquez-Flores is satisfied.  See 
id.  

As to the fourth element, the March 2006 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  

The veteran was also sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A (2002); 
38 C.F.R. § 3.159 (2008).  Records and reports from the 
Social Security Administration (SSA) are also of record.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran a VA examination in October 
2007.  The veteran specifically argues that the October 2007 
VA examination was inadequate because it failed to address 
"chemo brain," and that his PTSD has worsened since that 
time.  See Board hearing transcript, p. 21.  However, the 
veteran was unable to elaborate with any specificity on the 
worsening of his PTSD symptoms since his last examination, 
and the examiner specifically addressed the veteran's prior 
chemotherapy treatments.  See VA examination report, October 
2007.  The symptoms complained of subsequent to the October 
2007 VA examination virtually mirror those that were recorded 
at that the time of examination.  Moreover, the Board notes 
that there is no objective evidence indicating that there has 
been a material change in the severity of the veteran's 
service-connected PTSD since he was last examined.  See 
38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The October 2007 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

II.  New and Material Evidence

In an April 1997 decision, the RO denied service connection 
for a bilateral foot disorder manifested by recurrent 
vesicular eruptions and a right foot disorder manifested by 
joint pain because there were no chronic conditions of the 
feet for which service connection could be recognized.  
Although a notice of disagreement was received within the 
subsequent one-year period, and a statement of the case (SOC) 
was provided, the veteran did not file a formal appeal.  
Therefore, the RO's April 1997 rating decision is final.  See 
38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2008).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In April 1997, a VA examiner diagnosed the veteran with 
recurrent vesicular eruptions and sweating of the feet.  He 
then opined that the veteran's foot problems may be related 
to the veteran's night sweats.  The Board notes that, at the 
time of the April 1997 rating decision, the veteran was not 
service connected for PTSD.  

In a July 2004 rating decision, the RO granted service 
connection for the veteran's PTSD.  A VA psychiatric 
examination was conducted in October 2007 appears to list 
night sweats as a symptom of the veteran's PTSD.  See VA 
examination report, October 2007.  Therefore, evidence 
received since the time of the veteran's prior, final denial 
suggests that night sweats are a symptom of a now-service-
connected disability.  As such, this new evidence raises the 
possibility of a secondary relationship between the veteran's 
skin disorder of the feet and his service-connected PTSD.

Regarding the veteran's other claimed condition, entitlement 
to service connection for joint pain in his right foot, a 
service treatment record from October 1968 documents his 
treatment for a right foot sprain.  Subsequent to the April 
1997 decision that the veteran's VA provider submitted a 
December 2006 letter in support of the veteran's claim.  The 
examiner stated that the veteran had received treatment in 
the VA clinic for right foot pain, with a report of an 
initial injury during service in September 1968.  It was 
noted that the veteran wore orthotics, complained of chronic 
pain, and that had difficulty walking.  Radiographs of the 
right foot contained evidence of prominent posterior talar 
process, an osteophyte, depression of the medial column at 
the navicular cuneiform joint, and pes planus deformity.  The 
examiner stated that post-traumatic changes could not be 
excluded.  

In each instance noted above, the aforementioned evidence is 
new, in that it was not previously submitted to agency 
decisionmakers prior to the April 1997 rating decision.  
Further, the evidence as to both claims is material, in that 
by itself (in the case of the veteran's right foot 
disability), or when considered with previous evidence of 
record (in the case of his claimed skin disorder), it relates 
to an unestablished fact necessary to substantiate the claim.  
The aforementioned evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
the evidence raises a reasonable possibility of 
substantiating the veteran's claim.  Therefore, new and 
material evidence has been received since the RO's April 1997 
decision, and the veteran's claims are reopened.  See 38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

III.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2008). 

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board has considered whether 
staged ratings are appropriate in the pending appeal.  As 
distinct time periods have not been demonstrated, staged 
ratings are not necessary in this case.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.71a (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411 which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In this case, the veteran has been afforded two recent VA 
psychiatric examinations, both with the same examiner, since 
the July 2004 rating decision which granted entitlement to 
service connection for PTSD and assigned a disability rating 
of 30 percent.  During examinations conducted in December 
2005 and October 2007, the veteran was oriented to person, 
place, and time.  Short-term memory loss was noted during 
each session, as was sleep impairment, nightmares, intrusive 
thoughts, avoidance of others, irritability, anger, 
hypervigilance, and hyperarousal.  In December 2005, the 
veteran demonstrated a restrictive affect, noted occasional 
suicidal ideation, but without intent or plan, and a lack of 
concentration.  In October 2007, the examiner noted that the 
veteran was depressed and anxious.  The veteran noted that he 
suffered from panic attacks, although he did not say with 
what frequency.  At that time, the veteran was noted to be 
neatly and cleanly dressed with good hygiene and grooming.  

During each session, the veteran noted that he did not like 
to socialize with others.  Verbal outbursts were also 
reported, including members of his family or people in 
public.  See VA outpatient report, March 2005.  He stated 
that he even avoided veteran meetings in his community, as he 
would get too angry to participate.  See VA examination 
report, October 2007.  In each instance, the veteran 
maintained that he got along well with his son and visited 
him occasionally.  At the time of his October 2007 
examination, he had not seen his grandchildren in more than a 
year.  The veteran reported that he doesn't date, and that he 
had been married five times.  The veteran expressed a desire 
to have an intimate relationship again, but noted that he 
lacks the energy necessary.  He also reported that he felt 
lonely.  See VA outpatient report, August 2005.  

At the time of each examination, the veteran was unemployed.  
As per the veteran's claims file, he last worked full-time in 
1996.  A February 1998 decision from the SSA indicates that 
disability benefits were awarded of his cancer and back 
conditions.  During his interview in October 2007, the 
veteran reported that he quit working at that time due to 
problems with his back.  He noted that he had attempted part-
time work off and on, but that he had no patience for part-
time work due to his PTSD symptoms.  During a VA group 
therapy session, he stated that he was unable to work around 
people anymore.  He reported that he would break out in a 
sweat, would become anxious, and could no longer "deal with 
it."  See VA outpatient report, September 2005.  

Ultimately, the examiner assigned a GAF score of 40 in 
December 2005, and a GAF score of 37 in October 2007.  As 
noted above, scores ranging from 31 to 40 can reflect major 
impairment in several areas, such as work or family 
relations.  

Although the veteran does not meet each criteria for a 
disability rating of 50 percent, the Board is of the opinion 
that the veteran's disability picture, when viewed in a light 
most favorable to the veteran, more nearly approximates a 50 
percent disability rating, rather than his currently-assigned 
30 percent rating.  However, the veteran has not demonstrated 
a disability reflecting a 70 percent rating.  Quite simply, 
it has not been shown that the veteran's PTSD results in 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression; spatial disorientation; 
neglect of personal appearance and hygiene; and, an inability 
to establish and maintain effective relationships.  

Although evidence of record suggests that the veteran has 
difficulty in adapting to stressful circumstances, the record 
does not indicate that the veteran would be unable to adapt 
to a work-like setting.  While the veteran has not had a 
full-time job since 1996, the record shows that his 
retirement at that time was secondary to cancer and his back 
condition.  Regarding his social relationships, the Board 
recognizes that the veteran avoids others when possible.  
During his August 2005 group therapy session, he indicated 
the he was lonely, but lacked the energy necessary for an 
intimate relationship.  A history of five failed marriages is 
even further evidence of social dysfunction.  However, 
difficulty establishing and maintaining social relationships 
is contemplated within the criteria for a 50 percent 
evaluation.  Indeed, because the veteran does maintain a 
relationship with his son, and because he maintains ongoing 
non-intimate relationship with a female companion with whom 
he lives with, he has not demonstrated an inability to 
establish and maintain effective relationships. 

While prior suicidal ideation was discussed during his 
examinations, the veteran did not report current suicidal 
ideation during either of his VA examinations.  Similarly, 
although impaired impulse control (such as unprovoked 
irritability) was noted on more than one occasion, periods of 
violence were not reported.

Therefore, for these reasons, the Board is of the opinion 
that the veteran's PTSD symptomatology more closely 
approximates the criteria for a disability rating of 50 
percent disabling, but no higher.  

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the veteran's PTSD with the 
established criteria found in the rating schedule for PTSD 
shows that the rating criteria reasonably describes the 
veteran's disability level and symptomatology; as discussed 
above, the rating criteria considers occupational impairment 
with reduced reliability and productivity.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the veteran 
has required frequent hospitalizations for his PTSD.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment, above and beyond that degree already contemplated 
by his current rating, due to the disability.  As noted 
above, the veteran's award of SSA disability benefits is a 
result of his back disability, cancer, and chronic residuals 
related thereto.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER


The application to reopen the claim for service connection 
for a bilateral foot disorder manifested by recurrent 
vesicular eruptions, to include as secondary to service-
connected PTSD, is granted.

The application to reopen the claim for service connection 
for a right foot disorder manifested by joint pain is 
granted.

Entitlement to a disability rating of 50 percent for PTSD, 
but no higher, is granted.




REMAND

Although the Board regrets any further delay, the veteran's 
claims for entitlement to service connection for a skin 
disorder of the bilateral feet and left foot joint pain must 
be remanded for additional development.

At the outset, and as noted above, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103.  Regarding the veteran's claim of entitlement to 
service connection for a skin disorder, as secondary to his 
service-connected PTSD, the veteran has not been afforded 
notice regarding the criteria necessary to substantiate a 
claim for service connection secondary to a service-connected 
disability.  Therefore, the RO should mail a corrective 
notice to the veteran outlining these requirements.

Following the issuance of a corrected VCAA notice, the RO 
should schedule the veteran for a VA dermatological 
examination.  Pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2008).  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court noted that the third prong of 
38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of 
record "indicate" that the claimed disability or symptoms 
may be associated with service, establishes a low threshold.   
See also Locklear v. Nicholson, 20 Vet. App. 410 (2006).   

In this case, the veteran has presented competent evidence 
that his night sweats may be a symptom of his service-
connected PTSD.  As noted, the veteran's claims file contains 
an April 1997 VA examination in which the examiner opined 
that his foot problem may be related to his night sweats.  As 
such, a VA examination should be afforded so as to discover 
the current extent of the veteran's skin disorder.  Also, the 
examiner should opine as to whether any current skin disorder 
is related to the veteran's period of active service, caused 
by the veteran's service connected PTSD, or aggravated beyond 
its normal progression by either the veteran's active duty 
period of his PTSD symptoms.

In addition, the veteran should be afforded a VA orthopedic 
examination to assess the current nature and severity of any 
right foot disorder, to include any degenerative changes or 
other abnormalities which may be causally-related to an in-
service right ankle sprain in October 1968.  The examiner 
should opine as to whether it is more likely than not that 
any current right foot disorder is etiologically-linked to 
the veteran's period of active service.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) is completed.  In 
particular, the RO should ensure that 
notification is provided regarding 
requirements and development procedures 
necessary to substantiate a claim for 
secondary service connection with regard 
to the veteran's claim for service 
connection for a skin disorder (claimed as 
a bilateral foot disorder).  

2.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the nature and etiology of any 
current skin disorder(s).  The claims 
folder must be made available to the 
examiner for review and the examination 
report must indicate whether such review 
was accomplished.  After examination and 
review of the claims folder, the examiner 
should address the following:

a)	Identify all current skin 
disorders of the feet.

b)	Provide an opinion as to whether 
it is at least likely as not 
that the veteran's PTSD results 
in night sweats.

c)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any 
current disorder(s) is/are 
etiologically related to either 
the veteran's period of active 
service.  Further, if it is 
determined that the veteran's 
service-connected PTSD results 
in night sweats, please also 
consider whether it is at least 
as likely as not that the 
veteran's skin disorder(s) of 
the feet was/were caused or 
permanently aggravated beyond 
the normal course of progression 
by his service-connected PTSD, 
to include night sweats.  


The claims file must be made available to 
the examiner(s) and the examiner should 
indicate in his/his report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

3.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the nature and etiology of any 
current right foot disorder(s).  The 
claims folder must be made available to 
the examiner for review and the 
examination report must indicate whether 
such review was accomplished.  After 
examination and review of the claims 
folder, the examiner should address the 
following:

a)	Identify all current right foot 
disorders.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any 
current disorder(s) is/are 
etiologically related to the 
veteran's period of active 
service (to include an in-
service ankle sprain in October 
1968).    

The claims file must be made available to 
the examiner(s) and the examiner should 
indicate in his/his report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

4.  The AMC should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the issues 
remain denied, the veteran should be 
provided with a supplemental statement of 
the case as to the issue(s) on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


